taDETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 25 and 27-28 directed to a non-elected without traverse.  Accordingly, claims 25 and 27-28 have been cancelled.

REASONS FOR ALLOWANCE
Claims 1-9, 22-24, and 34-39 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches nor suggest, when the claim is taken as a whole a mechanically ungrounded master control device with a rigid chassis, a shaft rotatably coupled to the rigid chassis, at least one pivotable finger engagement device coupled to the shaft to operate the master control device and where a plate contacts the backside of the user’s hand being pivotable about a rotational axis of the plate with reference to the rigid chassis. The master control device including a sensor to monitor position and orientation of the rigid chassis and a fist switch manipulated by a finer of the user of the device.
The closest prior art is Itkowitz (US 2014/0018960 A1) in view of Young (US 2013/0207890 A1). Itkowitz discloses a mechanically ungrounded master control device comprising: a rigid chassis (e.g. [0070]-[0072]; Fig 2B:225); a shaft having a first end and a second end (e.g. [0070] Fig 2B:243), the shaft rotatably coupled to the rigid chassis at the first end of the shaft (e.g. [0070] Fig 2B:243), the shaft being rotatable about a longitudinal axis with reference to the rigid chassis (e.g. [0070]; [0075] Fig 2B:243); at least one pivotable finger engagement device pivotally coupled to the shaft 241a); at least one sensor of a position and an orientation of the rigid chasses in a physical environment (e.g. [0079] 245 electromagnetic sensor); a first switch coupled to the shaft and manipulatable by a second finger of the user’s hand while the first finger of the user’s hand is engaged with the at least one pivotable finger engagement device (e.g. [0074] 226 the switch is coupled to the rigid chassis which is coupled to the shaft), wherein the rigid chassis extends from the first end of the shaft in a path adjacent to the shaft, the path offset from the longitudinal axis (e.g. [0070]-[0072]; Fig 2B:225 the rigid chassis extends circumferentially from the shaft). Young discloses a method, device and system for creating control signals having a plate pivotally coupled to the rigid chassis and positioned closer to the second end of the shaft than to the first end of the shaft, the plate configured to contact a backside of the user’s hand (e.g. [0080]-[0081] 116/117 the clasp of 116 attached to the back of the hand with the strap 117 the clasp 116 being positioned the furthest away as it is on the backside of the user’s hand.
The combination of Itkowitz in view of Young is silent regarding the plate being pivotable about a rotation axis of the plate with reference to the rigid chassis, and the rotational axis being nonparallel to the longitudinal axis. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessandra Hough							January 11, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792